Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Meara on 8/12/2022:


1.	(Amended) A compound of structure (1)
Q–(L1)n–(L2)o–(L3)p–(L4)q–D
(1)
wherein:
-	Q is a click probe;
-	D is a cytotoxin containing an enediyne moiety;
-	L1, L2, L3 and L4 are each individually linkers that together link Q to D;
-	n, o, p and q are each individually 0 or 1, provided that n + o + p + q = 1, 2, 3 or 4, 
wherein the compound is represented by 

    PNG
    media_image1.png
    157
    231
    media_image1.png
    Greyscale

wherein the wavy lines indicate the connection to the remainder of the cytotoxin, R10 is H or SCH3, R12 is ethyl or isopropyl, R1 = –(L4)q–(L3)p–(L2)o–(L1)n–Q and R2 = –S(C1 – C10 alkyl) or –C(R6)2R7, wherein each R6 is independently selected from H or optionally substituted C1 – C6 alkyl and R7 is selected from H, –L5–OR8 or (CH2)sC(O)NR29–L5–OR8, wherein L5 is a polar linker having 1 – 100 optionally substituted backbone atoms selected from C, N, O and S, R8 is H or methyl, s = 1, 2 or 3 and R29 is selected from H and –L5–OR8




    PNG
    media_image2.png
    98
    155
    media_image2.png
    Greyscale


.

Claim 8, replace “claim 7” with “claim 1”.

19. (Currently Amended) A method of preparing a conjugate, comprising reacting the compound according to claim 1 with an antibody or functional fragment thereof 

Cancel claims 3, 4, 7.


The following is an examiner’s statement of reasons for allowance:
The above amendments incorporate limitations of claim 7 into claim 1.  In this manner, the claims require a specific structure for the enediyne conjugate that finds support in the specification.  Moreover, the claims have been amended to require antibodies, or functional fragments thereof, as protein conjugates (see claim 20).  Applicant has also established that click probes, as defined in the specification, find support in the state of the art and the instant disclosure.  Accordingly, the rejections under section 112(a) are withdrawn.  
The rejections under section 112(b) are withdrawn in view of Applicant’s amendments and remarks in connection with this ground of rejection.
The prior art rejections under sections 102 and 103 are withdrawn in view of Applicant’s remarks.  A search of the prior art failed to uncover a reference that teaches the instant compounds or a reason to modify a known compound in a manner providing the instant compounds.
Claim 20 has been reformed as a method claim.  The remaining amendments correct claim formatting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642